DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 3-5, 7-8, 14 and 16 (Original)
Claims 1, 10 and 20 (Currently Amended)
Claims 6, 13, 15, 17 and 21 (Previously Presented)
Claims 2, 9, 11-12, 18-19 and 22 (Canceled)

Allowable Subject Matter
Claims 1, 3-8, 10, 13-17 and 20-21 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “scanning the charger request label to collect the encoded information; and transmitting the request from a first user client device to a server that is configured to transmit the request to a second user client device, wherein the first user client device and the second user client device are both handheld devices, wherein the second user client device is configured to authorize a command in response to the request to a vehicle client device to cause the charge port assembly to transition from a locked to an unlocked position.”, in combination with all other elements recited in claim 1.
Claims 3-8 and 10 are also allowed as they further limit allowed claim 1.
Regarding claim 20, prior art does/do not suggest or teach, among other claimed allowable features, “a charger request label on the electrified vehicle, the charger request label containing encoded information enabling a first user to initiate a transmission of a request for the command from a second user, wherein the encoded information of the charger request label is configured to be scanned by the first user,
a first user client device that scans the encoded information on the charger request label and initiates a routing of the request to a server; and a second user client device that receives the request from the server,
wherein the first user client device and the second user client device are both handheld devices, wherein the second user client device is configured to authorize the command in response to the request, the server sending the command to a vehicle client device to cause the charge port assembly to transition from the locked to the unlocked position.”, in combination with all other elements recited in claim 20.
Claims 13-17 are also allowed as they further limit allowed claim 20.
Regarding claim 21, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein the transmitting is initiated by a first user desiring to use the charger, wherein the request is routed to a second user that can unlock the charger from the electrified vehicle from a position that is remote from the electrified vehicle, wherein the request is routed to the second user without revealing an identity of the second user to the first user; transmitting the request from a first user client device to a server that is configured to transmit the request to a second user client device in response to the request; and receiving a command initiated by the second user that causes the charger to unlock from a charge port, wherein the charger request label is positioned on or directly adjacent to a charge port of the electrified vehicle.”, in combination with all other elements recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 28, 2022